. EXHIBIT11 PG&E CORPORATION COMPUTATION OF EARNINGS PER COMMON SHARE Year Ended December31, 2008 2007 2006 (in millions, except per share amounts) Net Income $ 1,338 $ 1,006 $ 991 Less: distributed earnings to common shareholders 560 508 460 Undistributed earnings 778 498 531 Less: undistributed earnings from discontinued operations 154 - - Undistributed earnings from continuing operations $ 624 $ 498 $ 531 Common shareholder earnings Basic Distributed earnings to common shareholders $ 560 $ 508 $ 460 Undistributed earnings allocated to common shareholders – continuing operations 592 472 503 Undistributed earnings allocated to common shareholders – discontinued operations 146 - - Total common shareholders earnings, basic $ 1,298 $ 980 $ 963 Diluted Distributed earnings to common shareholders $ 560 $ 508 $ 460 Undistributed earnings allocated to common shareholders – continuing operations 593 473 504 Undistributed earnings allocated to common shareholders – discontinued operations 146 - - Total common shareholders earnings, diluted $ 1,299 $ 981 $ 964 Weighted average common shares outstanding, basic 357 351 346 9.50% Convertible Subordinated Notes 19 19 19 Weighted average common shares outstanding and participating securities, basic 376 370 365 Weighted average common shares outstanding, basic 357 351 346 Employee share-based compensation and accelerated share repurchases (1) 1 2 3 Weighted average common shares outstanding, diluted 358 353 349 9.50% Convertible Subordinated Notes 19 19 19 Weighted average common shares outstanding and participating securities, diluted 377 372 368 Net earnings per common share, basic Distributed earnings, basic (2) $ 1.57 $ 1.45 $ 1.33 Undistributed earnings – continuing operations, basic 1.66 1.34 1.45 Undistributed earnings – discontinued operations, basic 0.41 - - Total $ 3.64 $ 2.79 $ 2.78 Net earnings per common share, diluted Distributed earnings, diluted $ 1.56 $ 1.44 $ 1.32 Undistributed earnings – continuing operations, diluted 1.66 1.34 1.44 Undistributed earnings – discontinued operations, diluted 0.41 - - Total $ 3.63 $ 2.78 $ 2.76 (1) Includes approximately one million shares of PG&E Corporation common stock treated as outstanding in connection with accelerated share repurchase agreements (ASRs) for 2006.The remaining shares of approximately two million at December 31, 2006 relate to share-based compensation and are deemed to be outstanding under SFAS No. 128 for the purpose of calculating EPS.PG&E Corporation has no remaining obligation under these ASRs as of December 31, 2007. (2) “Distributed earnings, basic” differs from actual per share amounts paid as dividends, as theEPS computation under GAAP requires the use of the weighted average, rather than the actual number of, shares outstanding.
